Citation Nr: 1020869	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-34 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to May 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

Upon review of the claims file, the Board finds that 
further evidentiary development is required in this 
matter.  

The Veteran is claiming that he has current left and right 
knee disorders that began during his basic training in 
March 1971.  His assertions, however, are contradicted by 
the available service records, which indicate that he had 
knee complaints prior to service.  In particular, a 
December 1970 service entrance examination shows that the 
Veteran endorsed a history of swollen or painful joints.  
The examining physician summarized: "knees, occ[asional] 
stiff[ness] with cold weather, no disability."  Clinical 
evaluation of the lower extremities was "normal."  At 
service discharge in April 1977, the Veteran again 
endorsed a history of swollen or painful joints, but no 
explanation is provided, and clinical evaluation of the 
lower extremities was "normal."  

The RO has not requested, and the Veteran has not 
provided, any information related to his pre-service knee 
complaints.  Accordingly, the RO should send the Veteran a 
letter requesting that he provide the names, addresses, 
and approximate dates of treatment of all health care 
providers who may have preservice medical records related 
to his claimed knee disorders.  

Remand is also necessary to obtain outstanding post-
service treatment records.  In January 2008, the Veteran 
submitted an Authorization and Release to enable the RO to 
obtain treatment records from Thousand Oaks Medical 
Offices in Thousand Oaks, California.  In a September 2009 
statement, the Veteran specified that this is where he was 
continuing to receive treatment for his knees.  The RO, 
however, did not attempt to obtain the records.  Rather, 
the RO informed the Veteran in a September 2008 statement 
of the case (SOC) that the records could not be requested 
because the Veteran did not provide dates of treatment.  
The Board points out that contrary to the RO's finding the 
Veteran wrote in the Release that his treatment was 
"ongoing."  The RO, accordingly, should attempt to obtain 
the pertinent records.  

After completing this development, the RO should review 
the entire evidentiary record.  If this record review 
reveals that the Veteran is currently diagnosed with a 
right and/or left knee disorder, the RO should schedule 
him for a VA examination.  The VA examiner should be asked 
to opine as to whether any current knee disorder clearly 
and unmistakable preexisted the Veteran's active service 
and was not aggravated therein.  In this regard, the Board 
emphasizes that the examiner should not be asked to opine 
whether a knee disorder "at least as likely as not" 
preexisted active service or was not aggravated therein.  
Such an opinion does not provide the degree of certainty 
necessary to rebut the presumption of soundness.  See 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004)

The actions identified herein are consistent with the 
duties imposed by the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  However, identification 
of the specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full 
compliance with VCAA.  Hence, in addition to the actions 
requested above, the RO should undertake any other 
development and provide any further notification deemed 
warranted by VCAA prior to readjudicating the remanded 
claim.

Accordingly, the case is REMANDED for the following 
action:

1. The RO should send the Veteran a 
letter advising him of the information 
and evidence necessary to substantiate 
the remanded claims, as required by 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  The letter should 
also request that the Veteran provide 
the names, addresses, and approximate 
dates of treatment for all health care 
providers who treated him for his 
claimed disabilities prior to his 
service entrance and following his 
service discharge.  

2.  After the Veteran has signed any 
necessary releases, the RO should make 
as many attempts as necessary to 
obtain all pertinent records 
identified by the Veteran not already 
associated with the claims file.  All 
records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified 
records must be documented in the 
claims file and, if any records cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of any 
unsuccessful efforts in order to allow 
him the opportunity to obtain and 
submit those records for VA review.

3.  After completing the above 
requested development, the RO should 
undertake any further development 
warranted by the record.  Then, if the 
record shows a current right and/or 
left knee disorder, the RO should 
schedule the Veteran for a VA 
examination.  

The entire claims file, including a 
copy of this remand, must be made 
available to the examiner for review.  
Accordingly, the examiner should 
review the pertinent evidence, 
including the Veteran's lay 
assertions, and also undertake any 
indicated studies.  Then, cased on the 
examination results, the examiner is 
requested to offer an opinion on the 
following:  

    (a) Does the Veteran have a current 
left and/or right knee disorder?  If so, 
state the diagnosis.

(b) If the examiner finds that the 
Veteran has a current right and/or 
left knee disorder, did the disorder 
clearly and unmistakable (undebatably) 
preexist his period of active duty 
from May 1971 to May 1977?  

(c) If a right and/or left knee 
disorder preexisted the Veteran's 
active duty, did that disorder clearly 
and unmistakably (undebatably) not 
undergo a permanent increase in 
severity (aggravated) beyond the 
natural progression of the disease?  

(d) If the examiner finds that a right 
and/or left knee disorder did not 
clearly and unmistakably exist prior 
to the Veteran's period of active 
duty, is it at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that right and/or left 
knee disorder had its clinical onset 
or is otherwise etiologically related 
to his active service.  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a 
complete rationale for all opinions 
and conclusions reached.  It is 
imperative that the examiner offer a 
detailed analysis for all conclusions 
and opinions reached supported by 
specific references to the Veteran's 
claims file, including the in-service 
and post-service medical records, and 
the Veteran's lay assertions.  

4.  After completing the requested 
actions, and any additional 
notification and/or development 
warranted by the record, the RO should 
readjudicate the remanded claims of 
service connection in light of all 
pertinent evidence and legal authority 
and addressing all relevant theories 
of entitlement.  If any benefit sought 
on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case 
(SSOC) that includes clear reasons and 
bases for all determinations, and 
affords them the appropriate time 
period to respond.  


Thereafter, if indicated, the case should be returned to 
the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).



